{¶ 1} On April 20, 2007, relator Charles McCuller commenced this mandamus action against respondent Judge Kenneth R. Callahan to compel him to rule on his motion to vacate registration requirements pursuant to R.C. 2950.04 in State v. McCuller, Cuyahoga County Court of Common Pleas, Case Nos. CR-052011; CR-048919; and CR-048254; which was filed on March 28, 2006. On May 17, 2007, Judge Callahan filed a motion to dismiss petition for writ of mandamus. For the following reason, we grant the motion to dismiss.
 {¶ 2} Attached to Judge Callahan's motion to dismiss is a copy of the court's orders denying the motions which were journalized on April 7, 2007. Thus, McCuller's request for a writ of mandamus is moot. State exrel., Gantt v. Coleman (1983), 6 Ohio St. 3d 5, 450 N.E.2d 1163;State ex rel. Jerningham v. Cuyahoga County Court of Common Pleas
(1996), 74 Ohio St. 3d 278, 658 N.E.2d 723.
 {¶ 3} Accordingly, we dismiss McCuller's petition for a writ of mandamus. Costs to respondent. It is further ordered that the clerk shall serve upon all parties notice of this judgment and date of entry pursuant to Civ.R. 58(B).
Petition dismissed.
  FRANK D. CELEBREZZE, JR., A.J., and ANTHONY O. CALABRESE, JR., CONCUR *Page 1